Citation Nr: 1212280	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) and Board remand.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that service connection is warranted for a prostate disorder.  The Veteran's claims file reflects that his service treatment records from his period of service from March 1955 to December 1957 have been associated with the claims file.  However, in a March 2008 notice of disagreement and February 2009 substantive appeal, the Veteran reported that he had active duty service through 1963.  The claims file does not reflect that any active duty service after December 1957 has been verified, and no service treatment records after December 1957 have been obtained.  Accordingly, the RO should verify the Veteran's period(s) of active duty service and obtain any service treatment records not already in the claims file.

In addition, in a December 2011 statement, the Veteran reported that he had a severe attack of a prostate disorder in May 1957, during active duty service, and that he went to the hospital for treatment.  Further, during a November 2010 hearing before the Board, the Veteran testified that he went on sick call for his prostate disorder.  The claims file does not reflect an attempt by the RO to search for or obtain any clinical records or sick/morning reports for the Veteran's reported inservice treatment.  Accordingly, the RO should verify with the Veteran the name of the hospital in which he was treated for his prostate disorder during active duty service.  Thereafter, the RO should conduct a search for any additional treatment records, to include clinical records from the identified hospital during the identified time period.  The RO should also conduct a search for any and all available sick/morning reports.

Further, in his February 2009 substantive appeal, the Veteran reported that he was hospitalized at the VA Medical Center in Durham during the 1980's, and that he was treated for his prostate disorder during that time.  Review of the claims file does not reflect that any VA treatment records have been obtained and associated with the claims file.  Accordingly, the RO should associate all VA treatment records pertaining to the Veteran's prostate disorder with the claims file.  

Last, the Board finds that further explanation and rationale is needed by the VA examiner who conducted the February 2011 VA examination and October 2011 addendum.  Specifically, the VA examiner based the opinion that the Veteran's prostate disorder pre-existed military service solely on the Veteran's lay statements and not on a medical diagnosis or treatment of a prostate disorder prior to service.  Because the VA examiner's conclusion in the February 2011 VA examination and October 2011 addendum was based exclusively on post-service evidence noting the Veteran's post-service statements that his prostate disorder existed prior to service, that opinion is not clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness).  Accordingly, the claims file should be returned to the VA examiner who provided the February 2011 VA examination and October 2011 addendum to provide additional explanation and rationale for the opinion that the Veteran's prostate disorder pre-existed military service and was not aggravated thereby.  The RO should also instruct the examiner to provide an opinion as to if a prostate disorder did not pre-exist military service whether the Veteran's prostate disorder is directly related to service.  

Accordingly, the case is remanded for the following action:

1.  The RO must verify the dates of the Veteran's active duty service, and determine whether the Veteran had active duty service after December 1957, to include service through 1963.  If active duty service after December 1957 is documented, the RO must obtain all additional service treatment records not already associated with the Veteran's claims file.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his prostate disorder prior to, during, and after his military service.  Specifically, the RO must ask the Veteran to identify the name of any healthcare provider that treated him for a prostate disorder prior to service; and the civilian and/or military hospital in which he was treated for his prostate disorder during active duty service, as well as a three-month time span during which he may have been treated.  Thereafter, the RO must obtain the clinical records of all treatment rendered at any hospital identified by the Veteran during the identified time period.  The RO must also obtain all of the Veteran's sick/morning reports during his active duty service.  In addition, the RO must obtain all of the Veteran's VA treatment records relating to his prostate disorder, to include VA treatment records from the VA Medical Center in Durham from the 1980's when he states he was hospitalized and treated for his prostate disorder.  Subsequently, and after securing the proper authorizations where necessary, the RO must obtain all the records of treatment or examination from all of the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that it is ultimately his responsibility to provide the information identified.  The Veteran and his representative must then be given an opportunity to respond. 

3.  The RO must advise the Veteran that he can submit alternate evidence to support his contention that service connection for a prostate disorder is warranted.  This evidence may take the following forms; however, the Veteran may submit any other evidence he finds appropriate: statements from service medical personnel, "buddy" certificates or affidavits; employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge; letters written during service; photographs taken during service; pharmacy prescription records and insurance examinations.

4.  The VA examiner who conducted the February 2011 VA examination and provided the October 2011 addendum must provide further explanation and rationale for the conclusion that the Veteran's prostate disorder pre-existed his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must advise the VA examiner that an opinion based solely on the Veteran's lay statements and not on contemporaneous clinical evidence or factual predicate is not sufficient to rebut the presumption of soundness that a prostate disorder pre-existed military service.  Regardless of whether the VA examiner concludes that the Veteran's prostate disorder pre-existed military service, the examiner must provide an opinion that if it did not pre-exist service, is the Veteran's prostate disorder directly related to his military service.  In determining service incurrence, the RO must advise the VA examiner that the Veteran's lay statements of record are competent evidence of inservice symptomatology, and must be considered and discussed in the opinion provided.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

If the February 2011 VA examiner is no longer available, then a new VA examination must be conducted to determine the etiology of the Veteran's prostate disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide the following opinions regarding any currently diagnosed prostate disorder:  

1) Did the diagnosed prostate disorder pre-exist active military service? 

2) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed prostate disorder pre-existed military service?

3) If it is determined that the Veteran's diagnosed prostate disorder disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?; 

4) Assuming that the diagnosed prostate disorder did not pre-exist military service, is the prostate disorder directly related to active military service?  

A complete rationale for all opinions must be provided.   If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  The RO must then re-adjudicate the Veteran's claim for service connection for a prostate disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

8.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Therefore, this claim must be afforded expeditious treatment.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


